      Case 5:18-cv-01005-JGB-KK Document 165 Filed 05/13/21 Page 1 of 1 Page ID #:4327

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                          CIVIL MINUTES - TRIAL

 Case No.        EDCV18-1005-JGB-KKx                                                                        Date      May 13, 2021
 Title:          United States of America v. California Stem Cell Treatment Center, Inc. et al.

 Present: The Honorable           Jesus G. Bernal, United States District Judge
                Maynor Galvez / Noe U. Ponce                                                                Laura Elias
                           Deputy Clerk                                                                Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                              Attorneys Present for Defendants:
Natalie N. Sanders                                                              Celeste M. Brecht, Ramanda R. Luper, Matthew Gurvitz
Roger Gural
         7th                 Day Court Trial                                              Day Jury Trial
                                               st
           One day trial:           Begun (1 day);         X     Held & Continued;                Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 ✔    Witnesses called, sworn and testified.          ✔   Exhibits Identified             Exhibits admitted.

 ✔    Plaintiff(s) rest.                              ✔ Defendant(s) rest.
      Closing arguments made by                           plaintiff(s)                  defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                   Jury retires to deliberate.                                Jury resumes deliberations.
      Jury Verdict in favor of                            plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                        Polling waived.
 ✔    Filed Witness & Exhibit Lists                       Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                             plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                         plaintiff(s)                 defendant(s).
      Case submitted.                Briefs to be filed by
      Motion to dismiss by                                                       is           granted.             denied.           submitted.
      Motion for mistrial by                                                     is           granted.             denied.           submitted.
      Motion for Judgment/Directed Verdict by                                    is           granted.             denied.           submitted.
      Settlement reached and placed on the record.
 ✔    Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 ✔ Case continued to                      July 9, 2021, at 1:30 P.M.,                       for IXUWKHUWULDOFORVLQJDUJXPHQWV.
 ✔    Other: plaintiff and defendant shall file proposed findings of fact and conclusions of law by no later than 5:00 P.M.
                PST, on June 8, 2021. Original exhibits were returned to counsel.
                                                                                                                       1        :       23
                                                                                Initials of Deputy Clerk                     MG/NP
cc:


CV-96 (10/08)                                                  CIVIL MINUTES - TRIAL                                                         Page 1 of 1
